Citation Nr: 1418611	
Decision Date: 04/28/14    Archive Date: 05/06/14

DOCKET NO.  10-04 147A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for prostate cancer, to include as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1968 to February 1970.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2009 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in New Orleans, Louisiana which denied service connection for prostate cancer

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he was exposed to Agent Orange while serving aboard the USS Tripoli (LPH-10).  Specifically, he assets that the ship acted as a disembarking and embarking platform for Agent Orange within the port of Da Nang, whereby he was continuously exposed to Agent Orange, by contact with spillage and leakage and by breathing in airborne particles and fumes.  Additionally, he asserts that the ship anchored at the Da Nang Harbor deep water pier to load and unload men and supplies.  

The Board notes that a Veteran who served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, will be presumed to have been exposed to an herbicide agent during such service unless there is affirmative evidence to the contrary.  38 C.F.R. § 3.307.  In Haas v. Peake, 525 F.3d 1168 (2008), the Federal Circuit held that VA's regulation defining "served in the Republic of Vietnam," under the Agent Orange Act, to mean "service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam," was reasonably interpreted by VA to require that a service-member had set foot within land borders of Vietnam in order to be entitled to statutory presumptions of both exposure and service connection for specified diseases under the Act.  Haas, 525 F.3d at 1187; 38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6)(iii).

The evidence presently of record does not reflect that the Veteran served in Vietnam.  In response to a request for information, the U.S. Army and Joint Services Records Research Center (JSRRC) submitted a memorandum dated in May 2009, where it concluded that it could provide no evidence to support a veteran's claim of exposure to tactical herbicide agents while serving aboard a Navy or Coast Guard ship during the Vietnam era.

Nevertheless, the Veteran has reported that his service included duty in Vietnam.  In a statement submitted in April 2013, he indicated that he was sent by helicopter to Da Nang to pick up KY8 cards.  He stated that Navy flight records should note that he was on the flight.  However, there is no indication that the RO/AMC made any efforts to confirm that the Veteran was on a flight to Vietnam.

Therefore, on remand, the RO/AMC should direct the JSRRC, or any other official source/agency deemed appropriate, to undertake additional efforts to obtain information that may corroborate the Veteran's claimed Agent Orange exposure and service in Vietnam.

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should attempt to obtain the Veteran's complete service personnel records, to include any orders or travel documents, from the appropriate facility in order to determine whether the Veteran spent any time in country in the Republic of Vietnam.  The requests should continue either until the records are obtained or it is reasonably certain that the records do not exist or that further efforts to obtain the records would be futile.  All efforts to obtain these records should be fully documented, and any federal facility should provide a negative response if records are not available.

2. Thereafter, readjudicate the claim.  If the determination remains unfavorable to the Veteran, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



